COPY       )




?IonorableMortimer Brown
Executive Secretary
Teacher Retirement oyatem of Texae
Austin, Texas
Dear Sir:                     Opinion No.&35?7
                              Re: Dlstr?bz.ition of accumulated
                                   aontributlons OS Xrs. Uldred
                                   Baker 'young, a &eceased te'acher.
            In yoursletter of May 8, 1941, you submit orrt+~
taota and raquast our opinion in response to certain-quertiona
arieing therouiulmti,
                    as follower
          *l&o..IbildredBaker Young, a mentieror the
     Teacher Retirement Sy@em of Texae, died nrter hav-
    ing named her mother, Susan Alloe Beker, as the
    beneficiary to redaeive her aooumulated oont lbu-
    Mona in ths Teaoher Saving fund in uasa of hor
    doath.Mfore tietirbment. Mrs. Susan Alice Baker
    died before $he money could be paid to her. Ths
    Retirement Sj@tsm is now oontrontadwith the problem
    or how to dispose of ths money that would have been
    returned to Xrs. Susan Alloa Baker.
            *Aa the children of Nrs. Bakar state that no
    admlniotntor  haa beon appolnted,the Teaoher Re-
    tlriunentayet= i8 rillln& to oooperate with the
    children in eettll~ with direct peymenta to the
    heirs if the System oan determine the manner In
    whioh the nonay 6hould.b. returned. At ths time
     of Mrs.'Bsker'8 death, sha was not married - her
    hurband having died 801&efltteen years prior to her
    death. The iallowing ohlldren were born to Mrs.
    Baker:
Honorable Yortimer Brown, page 2


                    "Mrs. Ylldred.Bakor Toung, deoeased
                     a. P.~Baker'
                     D. A. Saber
                     H. 0. Baker
          "Would the Teacher Retirement Syeten?be return-
     ing the money gro;:erlyto the various heirs if one-
     fourth of the money was paid to T. F. Young,,husband
     of Mildred Baker Young, deaeased, and one-fourth was
     paid to each of the three son87 If this 10 not the
     proylermanner in which the ffione:?
                                      stioulc!
                                             he returned,
     how should the nioneybe returned'?"
          Aa we understand your l~etter,3s. Baker iollowed 1~~s.
Young in death. Sinoe Mrs. Baker was t&e beneficiary named by
her daughter, upon the death of the latter suoh accumulated
oontrlbutions beomw the property ot Mrs. Baker and desosnded
to her helrn. Artlols SS70, Revised Clvll Status, provides
la part as toZ.lowrr
          Where any parson, having title to any es-
     tate or inheritance, real, personal or mlxed,~
     shall die Intestate, It shall descand and pass
     In parcenary to bls kindred, male and female, in
     the following oourae:
          “1.   To his children and their desasndants.
          c . . . .)I

           from tha above It will be seen that MC. T.B. Toung ie
not an hsir of Y&e. Susan Al%00 Bakar,  and thOmBfOre would not
be entitled to reoeire any part or auoh oontributions. If Mrs.
Yaung died without i8aue, as your letter would seem to indicate,
then C,P. Baker,  D.A. Baker and H. 0. Baker would bs entitled
to reodve   suoh oontributions, share and aharr alike. It Mrs.
Young was survived by a ohlld or ohlldren, thqn t&aid ohild or
ohildrsn would reoeive one-fourth  of suoh oontrlbutlons and C.P.
Baker, D.A. Baker, and H*G. Baker would eaoh reorive one-fourth.
                                     Yours   very   truly

                                ATTGRWXGENERAL         OFT!CXAS
GRS:db
                                5-l' s/ Glenn R. Lewis
A. :.M:VEDVAY 20.1941                      Af36ifitant

E/ Grover Sellers               AFFROVED: CFINT:?JCCX ITTEE

                                BY     B l'>'B Chairman